Appleton, J.
The defendants are a corporation created by legislative Act, upon whom is conferred the right of erecting a bridge over the navigable waters of the State. This erection is an interference with and a limitation of the general rights of the public and would be liable to an indictment as a public nuisance, were it not for the protection afforded by the charter, under the authority of which it was built.
By the second section of the defendants’ charter, it is provided, “ that the said bridge shall be well built of suitable materials, at least twenty-two feet wide, with a draw of sufficient width for vessels to pass through, and sufficient rails on each side, &c., &c., and the whole shall be kept in good and safe repair.” This being a private statute, passed for the benefit of a particular corporation, it ought not to be construed to affect the rights and privileges of others, unless such construction result from express words or necessary implication. Coolidge v. Williams, 4 Mass. 140.
It was the obvious design of the Legislature, that the bridge to be erected, should be so built as not to interfere with or unnecessarily impede the navigable rights of the public. The corporators, by their acceptance of the charter, have acceded to the terms imposed upon the corporation, and must be held to their strict performance.
One of the duties required of the corporation was, there should be “ a draw of sufficient width for vessels to pass throughThe draw is for the passage of vessels. Without it vessels could not pass. That means should be provided to afford a passage for vessels, was the evident design of the Legislature. The case finds, that there were no ropes with which to raise the draw, those formerly used having been worn off. But a draw without the necessary and fitting apparatus, would be useless. The masters of vessels cannot be expected to foreknow what tackle may be needed, nor can it be regarded as a part of the fitting out of a vessel, that it should have the apparatus necessary for passing through the draw. The draw cannot be considered *408as completed, until it is in a condition for. present and immediate use.
The statute requires, that the “ whole shall be kept in good and safe repair.” This includes the draw as well as the bridge. The keeping the bridge and the draw in repair is to be done by the corporation and not by the public.
But the bridge having been built with a draw ready and fitted for instant use, by whom i§ it to be raised “ for vessels to pass through ?” The draw is made for use. The title to it is in the corporation. Nothing in the charter confers upon the public the right to use or control, without the consent of the owners, that which is private property. The management of the draw must be in the defendants or in the public. The interest ofe.the defendants requires, that it should at all times be under the control of those who erected it, and by the terms of their charter, are bound to see that it should be “in good and safe repair.” In New Haven & Hast Haven Toll-Bridge Corporation v. Bunnel, 4 Conn. 54, the charter of ,the corporation required, that they should have a draw in some convenient place in the channel to admit the passage of vessels. In that case, which was an action brought by Bunnel against the corporation for their neglect to open the draw of their bridge upon reasonable notice and request, and which was brought before the Supreme Court of Errors by the defendants, Hosmer, C. J., in delivering ihe opinion of the Court, says, “ first it is the indispensable duty of the company to erect and keep in repair, a good and sufficient draw for the general accommodation. Secondly, it was equally their duty on due notice and request to open the draw for the passage of vessels and that promptly, without unnecessary delay. This proposition has been denied; but in my opinion, on no reasonable ground. On what principle could a stranger to the company assume on himself the management of the draw ? Over their property he has no right; and his entry upon it, except in the usual manner, for the purpose of passage, would be wholly unwarrantable. To have the management *409of the draw, is not only the exclusive right, but the unquestionable interest of the company to preserve this essential part of the bridge, from the maltreatment of men unaccustomed to handle it and to prevent the unnecessary and unreasonable obstruction of the public travel. It is unreasonable, even to absurdity, to hold that strangers, at their pleasure, may intermeddle with the property of the company and subject them to the hazard of serious injury to the draw, and a diminution of their profits.” The conclusion is, that upon the language of the defendants’ charter, they have been guilty of corporate neglect and are liable to the plaintiff for such damages as he may have sustained.

Defendants defaulted.